Citation Nr: 9923017	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-17 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services received in April 1995.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1956 to November 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 determination by the 
Department of Veterans Affairs Medical Center (VAMC) at 
Huntington, West Virginia.

The Board remanded this case in August 1997 so that pertinent 
documents could be located.  The requested development having 
been completed, to the extent possible, this matter is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran received private medical treatment in April 
1995 for unstable angina, without authorization from VA.

3.  At the time of the unauthorized medical services, the 
veteran was not service-connected for any disabilities.  No 
claim for service connection was pending and he was not a 
participant in a vocational rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
private medical services received in April 1995 have not been 
met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. §§ 
17.54, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that VA should pay the expenses of his 
private medical treatment for unstable angina in April 1995 
because the condition was emergent in nature, and because his 
spouse called the VAMC Hotline (Nurseline) and was told that 
the veteran should go to St. Mary's Hospital, in Huntington, 
West Virginia, for treatment.  The veteran further asserts 
that the instruction to go to that hospital amounted to a 
prior authorization for the private medical treatment, which 
should thus obligate VA to pay the expense of that treatment.

In April 1995, the Medical Administration Service of the VAMC 
at Huntington, West Virginia denied a claim for reimbursement 
of the $2,660.92 fee owed to St. Mary's Hospital, and the 
$315 fee owed to the emergency room physician, for medical 
services provided to the veteran from April 1 to April 3, 
1995.  The veteran filed a notice of disagreement and 
appealed from that denial.

The veteran appeared at a personal hearing before VAMC 
personnel in August 1995.  He testified that the Nurseline 
personnel told his spouse that he should go to St. Mary's 
Hospital for treatment of his heart problem.  After being 
informed by the veteran's spouse that he had no insurance, 
the Nurseline personnel then repeated the instructions to go 
to St. Mary's Hospital, and said that the veteran would be 
put into the computer so that when he arrived he'd already be 
"in the computer" and that they would "take care of it".  
He further testified that he and his spouse interpreted those 
instructions to mean that VA would pay the expense of his 
private medical treatment.  He later testified that St. 
Mary's was the closest hospital to his residence, and that 
the Nurseline staff member probably advised that he go to the 
"nearest hospital".  

While the veteran and his spouse may well believe that the 
comments of the Nurseline personnel amounted to an advance 
authorization for private medical treatment, the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) found in the 
case of Smith v. Derwinski, 2 Vet.App. 378, 378-79 (1992) 
that advice from medical personnel (in the Smith case, a 
physician) "to go to a non-VA hospital is not the specific 
type of authorization contemplated in the regulation" 
governing authorization for private medical treatment.    

Upon review of all the evidence contained in the claims file, 
the Board finds that the comments of the Nurseline staff 
member did not amount to prior authorization from VA for the 
veteran to receive private medical treatment at a non-VA 
medical facility.  See 38 C.F.R. § 17.54.

VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, provided three criteria are satisfied.  
38 C.F.R. § 17.120.  Under the initial criterion, VA will pay 
for unauthorized non-VA medical treatment if the treatment 
was administered for an adjudicated service-connected 
disability, for a non-service-connected disability associated 
with and held to have been aggravating an adjudicated 
service-connected disability, for any disability if the 
veteran had a total disability permanent in nature that 
resulted from a service-connected disability, or for any 
disability if the veteran was a participant in a vocational 
rehabilitation program under 38 U.S.C.A. Chapter 31. 

At the time the veteran received the unauthorized medical 
treatment, service connection was not in effect for any 
disability, and no claim was pending.  The treatment was not, 
therefore, administered for an adjudicated service-connected 
disability, or for a non-service-connected disability that 
was aggravating an adjudicated service-connected disability.  
Moreover, the veteran was not totally disabled due to a 
service-connected disability, nor was he a participant in a 
qualifying vocational rehabilitation program.  Thus, the 
first criterion for indemnification against the cost of the 
unauthorized medical treatment administered on May 4, 1998 
has not been met.  As all three criteria for payment or 
reimbursement of unauthorized medical expenses must be met, 
the Board need not address the questions of whether the 
condition treated on that date was emergent, or whether there 
was an available VA medical facility the veteran could have 
used. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for reimbursement or 
payment of the cost of unauthorized private medical services 
administered in April 1995.  38 U.S.C.A. §§ 1728, 5107; 
38 C.F.R. §§ 17.54, 17.120.







ORDER

Entitlement to reimbursement or payment of the cost of 
private medical services received in April 1995 is denied.


______________________________
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals

 


